UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-54533 CANWEALTH MINERALS CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 27-2288541 (I.R.S. Employer Identification No.) 1376 Perrot Boulevard, Ile Perrot, Quebec, Canada J7V 7P2 (Address of principal executive offices) (514) 425-2020 (Issuer's telephone number) USG1, Inc. 1126 Madison 9517, Fredericktown, Missouri 63645 (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The number of shares outstanding of the Issuer's common stock as of November 14, 2013, was 50,769,231. CANWEALTH MINERALS CORPORATION TABLE OF CONTENTS Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 1 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Loss for the Three and Nine Months Ended September 30, 2013 and 2012 and for the period from February 1, 2006 (date of inception) through September 30, 2013 2 Unaudited Condensed Consolidated Statements of Changes in Stockholders’ Deficit for the period from February 1, 2006 (date of inception) through September30, 2013 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September30, 2013 and 2012 and for the period from February 1, 2006 (date of inception) through September 30, 2013 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Mine Safety Disclosures 18 Item 5. Other Information 18 Item 6. Exhibits 18 Signatures Item 1. Financial Statements CANWEALTH MINERALS CORPORATION (An Exploratory Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalent $ $ Other current assets - Total current assets Property and equipment Other assets: Intangible assets Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities $ $ Convertible note payable Loans from non-related parties - Loans from related parties Total current liabilities Commitments and contingencies - - Stockholders' deficit: Preferred stock; $0.0001 par value, 20,000,000 shares authorized, none issued and outstanding as of September 30, 2013 and December 31, 2012 - - Common stock; $0.0001 par value, 100,000,000 shares authorized 50,769,231 and 44,169,231 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively Additional paid in capital - Other comprehensive income (loss) ) Deficit accumulated during the exploratory stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements 1 CANWEALTH MINERALS CORPORATION (An Exploratory Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the nine months ended September 30, 2013 For the nine months ended September 30, 2012 For the period February 1, 2006 (date of inception) through September 30, 2013 Revenue $ - $ - $ - OPERATING EXPENSES: Selling, general and administrative Total operating expenses Loss from operations OTHER INCOME (EXPENSE): Interest (expense) income Loss before provision for income taxes Provision for income taxes : Current - - - Deferred - - - Total income taxes - - - NET LOSS $ $ $ Loss per common share, basic and diluted $ $ Weighted average shares, basic and diluted Comprehensive loss: Net loss Cumulative translation gain (loss) Comprehensive loss $ $ $ The accompanying notes are an integral part of these interim unaudited condensed consolidated financial statements 2 CANWEALTH MINERALS CORPORATION (An Exploratory Stage Company) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS For the three months ended September 30, 2013 For the three months ended September 30, 2012 Revenue $
